 GEORGETOWNDRESSCORPORATION41Georgetown Dress CorporationandInternational La-dies'Garment Workers' Union,AFL-CIO. Case11-CA-5951March 24, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOPursuant to the provisions of Section 3(b) of theNational Labor Realtions Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentUpon a charge filed on November 25, 1974, by Inter-nationalLadies'GarmentWorkers'Union,AFL-CIO, herein called the Union, and duly served onGeorgetown Dress Corporation, herein called the Re-spondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region11, issued a complaint on November 29, 1974, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an AdministrativeLaw Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 6, 1974,follLowing a Board election in Case 11-RC-3343 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about November 14, 1974, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so.Thereafter,Respondent filed its answer to the com-plaint admitting in part, and denying in part, the allega-tions in the complaint and raising affirmative defensesthereto.On December 27, 1974, counsel for the GeneralCounsel filed directly with the Board a motion forsummary judgment. Subsequently, on January 6, 1975,the Board issued an order transferring the proceedingto the Board and a notice to show cause why the Gen-eral Counsel's motion for summary judgment shouldnot be granted. Respondent thereafter filed a responseto notice to show cause and the Union filed a replythereto.IOfficial notice is taken of the record in the representation proceeding,Case 11-RC-3343, as the term "record"isdefined in Secs 102 68 and102 159(g) of the Board's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems,Inc.,166 NLRB 938 (1967),enfd 388 F.2d 683 (C.A4, 1967),Golden Age Beverage Co.,167 NLRB 151 (1967),enfd 415 F 2d26 (C.A. 5, 1969);Intertype Co. v Penello,269 F Supp 573 (D C. Va.,1957),Follett Corp.,164 NLRB 378 (1967), enfd 397 F.2d 91(C.A. 7,1968),Sec 9(d) of the NLRAIn its answer to the complaint and response to thenotice to show cause, Respondent, in effect, disputesthe representative status of the Union because theBoard improperly set aside the first election and over-ruled its objections to the second election. In additionit contends that, because of changes in conditions atRespondent's business and employee turnover, the re-sults of the second election are unrepresentative of em-ployees sentiment at the time the request to bargain wasmade.Our review of the record herein, including that inCase 11-RC-3343, reveals that, pursuant to a stipula-tion for certification upon consent election, an electionwas conducted among the employees in the stipulatedbargaining unit on August 24, 1971, which the Unionlost.The Union filed timely objections to conduct af-fecting the results of the election, alleging in substancesupervisory instructions to employees to vote againstthe Union; intimidation and threats of plant closing ifthe Union won the election; interrogation of employees;and discrimination against prounion employees. Afterinvestigation of the objections, the Regional Directoron December 10, 1971, issued his Report on Objectionsand Direction in which he recommended that two ob-jections be overruled and a hearing be held on theremaining objections. Absent exceptions, the Board onDecember 28, 1971, adopted the Regional Director'sreport. Thereafter, the Regional Director consolidated,for hearing before an Administrative Law Judge, theobjections from the representation proceeding, Case11-RC-3343, and the complaint proceeding againstthe Respondent, Case 11-CA-4674, based on the Re-spondent's preelection conduct.After hearing, the Administrative Law Judge, in hisAugust 10, 1972, Decision, recommended that the ob-jections on which the hearing was directed be sustainedand that a new election be held. The Respondent thenfiled exceptions to the Decision. The Board, after con-sidering the record and the Decision in light of theexceptions, cross-exceptions, and briefs, on January 8,1973, issued its Decision, Order, and Direction of Sec-ond Election (201 NLRB 102), in which it affirmed theAdministrative Law Judge's rulings, findings, and con-clusions and directed a new election.The Union won the second election held on February15, 1973, and the Respondent filed timely objections to217 NLRB No. 8 42 `DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct affecting results of the election,alleging, insubstance,that the Unionmade promisesof benefits;threatened bodily harm and damage to property ofemployees and loss of employment to employees whoopposed its election;made misrepresentations to em-ployees; and that an atmosphere of fear and coercionexisted at the time of the election.After investigation,the Regional Director in a Second Report on Objec-tions issued onMay 17, 1973,recommendedthat theobjections be overruled and the Union certified. TheBoard,after considering the Respondent's exceptionsto the report,issued onOrder on October 4, 1973,directing a hearing on some of the objections and re-serving decision on the others.On December27, 1973,the Regional Director consolidated for hearing the ob-jectionsintherepresentationproceeding,CaseI1-RC-3343, and the complaint against the Union inCAse 11-CB-383 based on the Union's preelectionconduct.After thehearing,the Administrative Law Judgeissued a Decision on May 31, 1974, in which he recom-mended that the objections be overruled. The Respond-ent filed motions to reopen record to receive evidencerejected by the Administrative Law Judge, exceptions,and briefs. After considering the record and the Ad-ministrative Law Judge's Decision in light of the excep-tions, briefs, and motions, the Board issued its Deci-sion,Order, and Certification of Representative (214NLRB No. 108), on November 6, 1974, in which itaffirmed the rulings,findings, and conclusions of theAdministrative Law Judge and adopted his Orderrecommending that the objections be overruled. TheBoard also denied Respondent's motion to receive re-jected evidence, overruled the remaining objectionsupon which decision had been reserved,and certifiedthe Union.Although Respondent alleges in its answer reversibleerrors committed in the underlying representation case,in its response to the notice to show cause it indicatesthat it does not wish to raise those matters now, for itconcedes that such matters may not be relitigatedherein;2 but it only seeks to preserve such matters forjudicial review.Nevertheless, as indicated above, we have reviewedthe record and find that not only was no reversible orprejudicial error committed, but also that the Respond-ent was accorded full due process at every stage of therepresentation proceedings below.Further,with re-spect to the objections upon which the Respondent didnot receive a hearing,it is well settled that the partiesdo not havean absolute right to a hearing on objectionsto an election and a denial of a hearing thereon does notdeprive the Respondent of due process, where, as here,2SeePittsburgh Plate Glass Company v N.L.R B.,313 U.S 146, 162(1941),Rules and Regulations of the Board,Sees.102.67(£)and 102 69(c)they did not raise material and substantial issues war-ranting a hearing.'-Respondent now raises the defense that,because ofchanged circumstances arising out of employee turn-over and substantial changes in operational,facts inconnection with its business since the February 1973election,the results of that election are not representa-tive of employee sentiment at the time of the Union'srequest to bargain on November8, 1974,In support ofthis position Respondent alleges a drop in the numberof employees and economic reasons causing substantialreduction in business.It is well established that sincethe Union was selected by majority employee choice,Respondent's obligation to bargain extends for 1 yearfrom the date of the Union's certification herein onNovember 6, 1974,and employee turnover,diminishedemployment,or reduced operation does not constitute"unusual circumstances"within the Supreme Court'sdecision inRay Brooksv.NL.R.B.4To entertain thisdefense,moreover,would produce the anomalous re-sult of permitting the Respondentto benefitbecause ofa lapse of time occasioned from affording the Respond-ent the opportunity to fully participate in an adversarymanner thereby abrogating the importance of theBoard's election.'Accordingly,we find no merit inthe Respondent's defense and shall grant the GeneralCounsel'smotion for summary judgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is now,and has been at all timesmaterial herein,a corporation engaged in the manufac-ture of dresses at its factory located in Georgetown,South Carolina. During the past 12 months, whichperiod is representative of all times material herein,Respondent received goods and raw materials directlyfrom points outside the State of South Carolina valuedin excessof $50,000, and duringthe same12-monthperiod Respondent caused to be shipped directly topoints outside the State of South Carolina productsvalued in excess of $50,000.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.3Big Three Industries, Inc., Formerly Big Three Industrial Gas & Equip-ment Co.,214 NLRB No 104 (1974),Raub Supply Company,215 NLRBNo 75 (1974).4 348 U S 96 (1954); see alsoNichols-Homeshield, Inc., 214NLRB No85 (1974);Leatherwood Drilling Company,209 NLRB 618 (1974),LloydA. Fry Roofing Co., Inc.,192 NLRB 791 (1971).5Holly Farms Poultry Industries, Inc.,189 NLRB 663 (1971) GEORGETOWN DRESS CORPORATION43IITHE LABOR ORGANIZATION INVOLVED]InternationalLadies'GarmentWorkers'Union,AFL-CIO,is a labor organization within the meaningof Section2(5) of-the Act.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe followingemployeesof theRespondent consti-tutea unit appropriatefor collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All productionand maintenance employees at theEmployer'sGeorgetown,South Carolina, plant,includingtruckdriversand plant clerical em-ployees,but excludingoffice clericalemployeesand supervisors as definedin the Act.'2.The certificationOn February 15, 1973,a majority of the employeesof Respondentin said unit,in a secretballotelectionconducted under the supervisionof theRegional Direc-tor for Region 11, designatedthe Unionas their repre-sentativefor the purpose of collectivebargaining withthe Respondent.The Unionwas certified as the collec-tive-bargaining representative of the employees in saiduniton November 6, 1974,and theUnioncontinues tobe such exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about November 8, 1974, and atall times thereafter,the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit.Commencing on orabout November14, 1974,and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse,to recognize and bargain with theUnion asthe exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find thatthe Respondent has, sinceNovember 14, 1974,and at all timesthereafter,refusedto bargaincollectively with the Unionas the exclusiverepresentativeof the employeesin the appropriate unit,and that,by such refusal,Respondent has engaged inand is engaging in unfair labor practiceswithin themeaning of Section 8(a)(5) and(1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I, above, have a close,intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section8(a)(5) and(1) of the Act, we shall order thatitcease and desisttherefrom,and, upon request, bar-gaincollectively with the Unionas the exclusive repre-sentativeof all employeesin theappropriateunit, and,if an understanding is reached,embody such under-standing in a signed agreement.In order toinsure that the employees in theappropri-ate unit willbe accordedthe servicesof their selectedbargaining agent forthe period provided by law, weshall construe the initialperiod of certificationas begin-ningon the dateRespondent commences to bargain ingood faith with theUnion as the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board,upon the basis of the foregoing facts andthe entire record,makes the following:6In its answer to the complaint,the Respondent,while admitting that theRegional Director had approved the stipulation for certification upon con-sent election,denies that the Regional Director made a finding with respectto the appropriateness of the stipulated unit.Implicit in the Regional Direc-tor's approval of the stipulation is a finding that the appropriate collective-bargaining unit to which the parties stipulated is appropriate and a specificfinding to that effect is unnecessary.Further,it is significant that the stipula-tion for certification upon consent election providesfor the waiver of find-ings of fact and conclusions of law prior to the election In any event, as theRespondent stipulated to the appropriate unit herein and as the Respondentlitigated the entire representation proceeding without questioning the ap-propriateness of the unit then or now,we agree with the General Counselthat theRespondent should be estopped from raising this matter,and thedenial is strickenCONCLUSIONS OF LAW1.Georgetown Dress Corporation is an employerengaged in commerce within the meaning of Section2(6) and(7) of the Act.2. International Ladies' Garment Workers' Union,AFL-CIO, is a labor organization within the meaningof Section2(5) of the Act.3.All production and maintenance employees at theEmployer'sGeorgetown,South Carolina,plant, in- 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding truckdrivers and plant clerical employees, butexcluding office clerical employees and supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since November 6, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By refusing on or about November 14, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, GeorgetownDress Corporation, Georgetown, South Carolina, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Ladies' GarmentWorkers' Union, AFL-CIO, as the exclusive bargain-ing representative of its employees in the following ap-propriate unit:All production and maintenance employees at theEmployer's Georgetown, South Carolina, plant,including truckdrivers and plant clerical em-ployees, but excluding office clerical employeesand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Georgetown, South Carolina, factorycopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 11, after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by -any othermaterial.(c)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the works in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain' collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with InternationalLadies' Garment Workers' Union, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the'rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under- GEORGETOWN DRESS CORPORATION45standing in a signed agreement.The bargainingplant, including truckdrivers and plant clericalunit is:employees, but ,excluding office clerical em-All productionand maintenanceemployees ofployees and supervisors as definedin the Act.the Employer'sGeorgetown,South Carolina,GEORGETOWNDRESSCORPORATION